Citation Nr: 0303509	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-06 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had active service from June 1945 to February 
1946.  He died on October [redacted], 1990.  The appellant is the 
widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was initially denied in a May 1992 Board 
decision.

2.  The May 1992 Board decision which denied service 
connection for the cause of the veteran's death determined 
that neither epilepsy or schistosomiasis, which were the 
causes of the veteran's death, were demonstrated during 
service or within one year of separation from service.  

3.  The appellant's most recent request to reopen her claim 
for service connection for the cause of the veteran's death 
was denied in a February 1999 rating decision; she did not 
submit a notice of disagreement with this decision within one 
year of receipt of notice thereof.

4.  The evidence received since February 1999 includes 
medical evidence dated from 1977 to 1990; this evidence is 
either duplicative of evidence that was previously 
considered, or does not purport to show either treatment for 
the disabilities that resulted in the death of the veteran, 
or treatment for disabilities that were incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  The May 1992 Board decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1105 (2002).  

2.  Evidence received since the most recent final denial of 
the appellant's request to reopen her claim for service 
connection for the cause of the veteran's death is not new 
and material.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 3.105(a), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was the 
result of diseases he contracted during active service.  She 
believes that new and material evidence has been submitted to 
reopen her previously denied claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability is considered the principle 
cause of death when such disability, either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death.  
To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

The record shows that entitlement to service connection for 
the cause of the veteran's death was initially denied in a 
February 1991 rating decision.  This decision was appealed to 
the Board, which denied the appellant's claim in May 1992.  
The appellant appealed the May 1992 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
but her appeal was dismissed for lack of jurisdiction in 
August 1994.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis. 38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  (as 
in effect prior to August 29, 2001).  Evidence can be 
material if it tends to prove the merits of a claim as to 
each essential element that was a specified basis for the 
last disallowance of the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159) pertaining to VA duty to 
assist veterans in the development of their claims, appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000)  (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  Nevertheless, the Board 
notes that the appellant has already been provided with a 
letter stating what must be shown in order for her to prevail 
in her claim in June 2001.  This letter also notified her of 
what evidence she was required to submit, and what evidence 
would be obtained by VA on her behalf if she provided 
authorization. 

The evidence considered by the May 1992 Board decision 
included the veteran's service medical records, his death 
certificate, and VA and private medical records dated from 
the end of service until 1981.  Based on this evidence the 
Board found that during service, the veteran suffered from 
malaria, ascaris infection, hookworm infection, and left 
pterygium.  He was not service connected for any disability 
during his lifetime.  The veteran died on October [redacted], 1990, 
as a result of status epilepticus and schistosomiasis.  
Finally, the Board found that neither epilepsy or 
schistosomiasis was demonstrated during service or within one 
year of separation from service.  Therefore, entitlement to 
service connection for the cause of the veteran's death was 
denied.  

The appellant attempted to reopen her claim on a previous 
occasion, but her request was denied in a February 1999 
rating decision.  She did not submit a notice of disagreement 
with this decision within one year of receipt of notice of 
the decision.  Therefore, the February 1999 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will review the evidence submitted since February 1999 in 
order to determine if any of it is new and material.  

The evidence submitted since February 1999 includes a copy of 
the veteran's death certificate dated January 1994.  In 
addition, a copy of his discharge examination upon release 
from active service is included.  Finally, hospital records 
from Tacloban City Medical Center dated September 1990, 
Veteran's Memorial Medical Center dated September 1989, VA 
hospital records dated August 1989 to September 1989, VA 
hospital records dated June 1984, VA hospital records dated 
January 1983, VA hospital records dated June 1982, VA 
hospital records dated July 1981, VA hospital records dated 
August 1980, VA hospital records dated January 1980, private 
medical records dated November 1979, and VA hospital records 
dated July 1977 to August 1977.  

A review of this evidence shows that much of it consists of 
duplicate copies of evidence that was previously considered.  
Except for the date, the death certificate is a replica of 
the November 1990 death certificate considered by the Board 
in May 1992.  The discharge examination is a photocopy of the 
same discharge examination that was also considered at that 
time.  The August 1980 VA hospital record is also a photocopy 
of evidence that was considered in May 1992.  While the July 
1981 records are not a photocopy, they are merely typed 
versions of records of which the handwritten copies were 
previously considered, and do not contain any additional 
information.  Finally, the records from Tacloban City Medical 
Center dated September 1990 are photocopies of records 
considered in the February 1999 rating decision.  Therefore, 
none of this evidence may be considered new.  

The remaining evidence is all considered new, in that it was 
not physically before the previous decisionmakers, and that 
in many cases it contains information that was not previously 
considered.  However, the Board finds that none of these 
records can be considered material.  

The new evidence shows that the veteran was treated for a 
variety of illnesses between 1977 and 1989.  However, none of 
these records show treatment for either epilepsy or 
schistosomiasis, which were the disabilities that resulted in 
the death of the veteran.  Furthermore, none of these records 
contains either opinions or information that would tend to 
show that the illnesses for which the veteran was treated 
were related to active service, or were related to the cause 
of the veterans' death.  Finally, none of these records 
contains either opinions or information that would tend to 
show that the illnesses for which the veteran was treated in 
service, namely malaria, ascaris infection, hookworm 
infection, and left pterygium, were in any way related to the 
cause of the veteran's death.  Therefore, as none of the new 
evidence purports to show that the principal cause or a 
contributory cause of death of the veteran was a disability 
that was incurred in or aggravated by active service, it is 
not material.  As the appellant has not submitted any 
evidence that is both new and material, her request to reopen 
her claim cannot be granted.  







(CONTINUED ON NEXT PAGE)


ORDER

The appellant has not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death; her appeal is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

